Exhibit 10.3

 

FINAL-EXECUTION

 

SECOND AMENDMENT TO THE FIRST AMENDED AND RESTATED

CREDIT AGREEMENT BY AND AMONG AMERICAN AWS-3 WIRELESS III L.L.C.,

SNR WIRELESS LICENSECO, LLC AND SNR WIRELESS HOLDCO, LLC

 

This Second Amendment (“Amendment”) to the First Amended and Restated Credit
Agreement by and among American AWS-3 Wireless III L.L.C. (“Lender”), SNR
Wireless LicenseCo, LLC (“Borrower”), SNR Wireless HoldCo, LLC (“Guarantor”),
and SNR Wireless Management, LLC (“SNR”) (solely with respect to Section 5
below), dated as of October 13, 2014 and amended as of February 12, 2015 (the
“Credit Agreement”) is made and entered into as of October 1, 2015.

 

WHEREAS, the Federal Communications Commission (“FCC”) released a Memorandum
Opinion and Order, FCC 15-104 on August 18, 2015 (the “Order”), whereby it
determined, among other things, that Borrower is not a Qualified Person and
therefore was not entitled to receive $1,370,591,075 in bidding credits and its
bid withdrawal payment must be calculated based on its gross withdrawn bid,
resulting in an additional required $2,774,250 bid withdrawal payment; and

 

WHEREAS, as a result, among other things, of the Order, Lender, Borrower and
Guarantor desire to modify certain provisions of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein and in the Credit Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby amend the Credit Agreement on the terms and conditions
contained herein.

 

Section 1.  The definition of “Acquisition Sub-Limit” contained in Section 1.1
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“‘Acquisition Sub-Limit’ shall mean the dollar amount equal to the sum of
(a) the net purchase price of all Licenses for which Borrower is the Winning
Bidder in the Auction minus the amount of all capital contributions made by the
Guarantor to the Borrower for the purpose of making payments to the FCC, plus
(b) all amounts needed by Borrower to make any net bid withdrawal payments
pursuant to Section 2.2(a)(ii), which shall be used solely to participate in the
Auction and to pay the net winning bids for licenses for which Borrower is the
Winning Bidder, including to make any required deposits or down payments to the
FCC in connection therewith, and to make any such net bid withdrawal payments,
plus (c) $344,095,565 (the “Additional FCC Amount”) which amount, together with
the amount of the gross winning bids for those specific Licenses for which
Borrower is the Winning Bidder and with respect to which Borrower will not be
paying the gross winning bid amounts and with respect to which Borrower
therefore understands that it

 

1

--------------------------------------------------------------------------------


 

will be deemed to have defaulted, pursuant to the letters exchanged between
Borrower and the FCC Wireless Bureau, is equal to $1,373,365,325 plus the
$181,635,840 additional payment due to the FCC in connection with such default
pursuant to 47 C.F.R. §1.2104(g)(2)(ii) (calculated on an interim basis), plus
(d) such amounts due to the FCC pursuant to 47 C.F.R. §1.2104(g)(2)(i) as
deficiency payments in connection with such default (with respect to clause
(d) only, each an “FCC Deficiency Payment”) less any over-payment of the
additional payments described in clause (c) and less any Transferred License
Deficiency Payment (as defined below).”

 

Section 2.  The following are hereby added as new subsections (iv), (v),
(vi) and (vii) of Section 2.2(a) of the Credit Agreement (and the existing
subsection (iv) thereof is hereby renumbered as subsection (viii) thereof):

 

“(iv)                        On the date on which Borrower is required to submit
such Additional FCC Amount to the FCC, Lender or DISH Network Corporation
(“DISH”) (solely in the event that DISH is obligated to pay the Additional FCC
Amount pursuant to the Guaranty made by DISH in favor of the FCC on October 1,
2015 (the “Guaranty”)) shall transfer immediately available funds, directly to
the FCC in a principal amount equal to the Additional FCC Amount, which will be
deemed to be a Loan by Lender to Borrower in a principal amount equal to the
Additional FCC Amount.

 

(v)                                 In the event that: (a) an FCC Deficiency
Payment is due and owing to the FCC; and (b) as of the date such payment is due
and owing to the FCC, neither Borrower nor a Borrower Subsidiary has previously
consummated, or has currently entered into, a contract to sell, assign or
otherwise transfer (other than to a Borrower Subsidiary in accordance with
Section 6.15(a) of this Credit Agreement) any of the Licenses for which Borrower
is the Winning Bidder (other than those Licenses with respect to which Borrower
will not be paying the gross winning bid amounts and with respect to which
Borrower therefore understands that it will be deemed to have defaulted,
pursuant to the letters exchanged between Borrower and the FCC Wireless Bureau)
(the “Remaining Licenses”), then on the date on which Borrower is required to
submit such due and owing FCC Deficiency Payment to the FCC, notwithstanding the
conditions precedent to making a Loan set forth in Section 2.4, Lender or DISH
(solely in the event that DISH is obligated to make the FCC Deficiency Payment
pursuant to the Guaranty) shall transfer immediately available funds directly to
the FCC in a principal amount equal to the amount of such due and owing FCC
Deficiency Payment, which will be deemed to be a Loan to Borrower (each, an “FCC
Deficiency Payment Amount Loan”).

 

2

--------------------------------------------------------------------------------


 

(vi)                              In the event that Borrower or a Borrower
Subsidiary enters into any contract to sell, assign or otherwise transfer any of
the Remaining Licenses in accordance with Section 6.3 of the LLC Agreement or
Section 3.1 of the Intercreditor and Subordination Agreement (other than to a
Borrower Subsidiary in accordance with Section 6.15(a) of this Credit
Agreement),: (a) Borrower or the Borrower Subsidiary, as applicable, shall
condition each and every such sale, assignment or transfer upon the assumption
by the applicable purchaser, assignee or transferee (each, a “Transferee”) of
the following obligations: (x) payment of the pro-rata share of all past,
present and future FCC Deficiency Payments attributable to each License to be
sold, assigned or transferred calculated as follows: (i) the aggregate amount of
each past, present and future FCC Deficiency Payment; multiplied by
(ii) ((1) the amount of the gross winning bid at Auction 97 for such License to
be sold, assigned or transferred; divided by (2) the aggregate amount of the
gross winning bids at Auction 97 for all the Remaining Licenses) (each, a
“Transferred License Deficiency Payment”); and (y) the present and past portions
of any Transferred License Deficiency Payment: (i) will first be made by
Transferee via direct payment to the FCC by Transferee to satisfy any due and
owing FCC Deficiency Payment then currently due and owing to the FCC; and
(ii) after payment to the FCC under the immediately preceding clause (i), any
amount remaining of the present and past portions of such Transferred License
Deficiency Payment will be paid to Lender by Transferee, which payment to Lender
shall be considered a partial prepayment of the Loans by Borrower; and (b) on
any date thereafter on which Borrower is required to submit a due and owing FCC
Deficiency Payment to the FCC, notwithstanding the conditions precedent to
making a Loan set forth in Section 2.4, Lender or DISH (solely in the event that
DISH is obligated to make the FCC Deficiency Payment pursuant to the Guaranty)
shall transfer immediately available funds directly to the FCC in a principal
amount equal to the result of the following formula, which will be deemed to be
a Loan to Borrower: (x) the amount of such due and owing FCC Deficiency Payment;
minus (y) any Transferred License Deficiency Payments required to be made to the
FCC at such time (each, an “Remaining FCC Deficiency Payment Amount Loan”).  For
the avoidance of doubt, Borrower acknowledges and agrees that it shall remain
jointly and severally liable to the FCC with the applicable Transferee for each
Transferred License Deficiency Payment.

 

(vii)                           Lender, Borrower and Guarantor hereby
acknowledge and agree: (a) that Lender’s obligations to fund due and owing FCC
Deficiency Payments under Sections 2.2(a)(v) and (vi) above are intended by the
Borrower to induce the FCC to take certain actions and to forbear from taking
certain actions as set forth in the letters described above notwithstanding
Borrower’s deemed default in failing to pay certain gross

 

3

--------------------------------------------------------------------------------


 

winning bid amounts; and (b) that the FCC is the intended third-party
beneficiary with respect to Lender’s obligations to fund due and owing FCC
Deficiency Payments pursuant to Sections 2.2(a)(v) and (vi) with the right to
enforce Lender’s obligations to fund FCC Deficiency Payment Amount Loans
pursuant to Section 2.2(a)(v) above and Remaining FCC Deficiency Payment Amount
Loans pursuant to Section 2.2(a)(vi) above.  In the event that multiple due and
owing FCC Deficiency Payments become due and owing to the FCC on different
dates, then Lender or DISH (solely in the event that DISH is obligated to make
the FCC Deficiency Payment pursuant to the Guaranty) shall submit payment
directly to the FCC on the corresponding date that each such applicable due and
owing FCC Deficiency Payment is due and owing to the FCC in a principal amount
determined pursuant to Section 2.2(a)(v) or (vi) above, as applicable, each of
which will be deemed to be a Loan to Borrower. It is understood and agreed that
the Lender and the Borrower intend that the Lender or DISH (solely in the event
that DISH is obligated to make the FCC Deficiency Payment pursuant to the
Guaranty) will fund any due and owing FCC Deficiency Payment in an amount
determined pursuant to Section 2.2(a)(v) or (vi) above, as applicable, with its
own funds, and not with any funds of the Borrower or any Borrower Subsidiary. 
For the avoidance of doubt and to help ensure that no funds of the Borrower or
any of its Subsidiaries or Affiliates are used to satisfy the obligations of the
Lender or DISH (solely in the event that DISH is obligated to make the FCC
Deficiency Payment pursuant to the Guaranty) to fund any due and owing FCC
Deficiency Payment, it is understood and agreed that any obligation to reimburse
the Lender for any due and owing FCC Deficiency Payment shall arise only
following payment by the Lender or DISH (solely in the event that DISH is
obligated to make the FCC Deficiency Payment pursuant to the Guaranty) in
accordance with the terms of this Agreement.”

 

Section 3.  The following is hereby added as a new subsection (g) of Section 2.3
of the Credit Agreement:

 

“g.          Any present or future debt, liability or obligation Borrower or any
Borrower Subsidiary now or hereafter owes to Lender under any Loan and any of
the rights and remedies of Lender under this Credit Agreement shall remain in
full force and effect, and Lender and its Affiliates reserve any and all rights
and remedies they may have under any one or more of the Loan Documents in
accordance with Applicable Law; provided however that, in the event that at any
time a demand is made by the FCC in accordance with Section 1(c) of the Guaranty
with respect to a Guaranteed Obligation (as defined in the Guaranty) or in
accordance with Section 2 of the Guaranty with respect to any amount avoided,
rescinded or recovered, and DISH fails to make timely payment pursuant to the
Guaranty, then, from that time until such time as payment

 

4

--------------------------------------------------------------------------------


 

is made in full to the FCC (and only during such period), any indebtedness of
Borrower now or hereafter held by Lender, whether directly or indirectly through
any one or more of its Affiliates, shall be subordinated in right of payment to
such Guaranteed Obligations (as defined in the Guaranty), and any such
indebtedness collected or received by Lender after any such Guaranteed
Obligation (as defined by the Guaranty) has become due from Borrower, and any
amount paid to Lender or DISH on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in Section 9(a) of the
Guaranty shall be held in trust for the FCC and shall promptly be paid over to
the FCC to be credited and applied against the Guaranteed Obligations (as
defined in the Guaranty); provided that, without affecting, impairing or
limiting in any manner the liability of DISH under any other provision of the
Guaranty, any payment on such indebtedness received by Lender or DISH at any
other time shall be permitted and need not be held in trust for or paid over to
the FCC. Lender, Borrower and Guarantor hereby acknowledge and agree that the
FCC is an intended third-party beneficiary of this Credit Agreement with respect
to, and with the right to enforce, such subordination pursuant to this
Section 2.3(g).  Furthermore, Borrower and its Affiliates hereby acknowledges
and agree that it and its Affiliates will not assert waiver, estoppel, laches,
or any similar claim related to the failure of Lender or any of its Affiliates
to exercise any claims, rights or remedies in the event such subordination is in
effect or otherwise and that any statute of limitations or similar limitation
will be tolled during any period in which subordination pursuant to this
Section 2.3(g) is in effect.”

 

Section 4.  Section 8.16 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“8.16               Except solely with respect to the designation of the FCC as
an intended third-party beneficiary of certain obligations described in Sections
2.2(a)(vii) and 2.3(g) of this Credit Agreement (which were added in Sections 2
and 3 of the Second Amendment to this Credit Agreement), this Credit Agreement
is entered into solely for the benefit of the parties and no Person, other than
the parties and their respective successors and permitted assigns, may exercise
any right or enforce any obligation hereunder, and nothing herein expressed or
implied will create or be construed to create any third-party beneficiary rights
hereunder.  Except as otherwise expressly provided herein in
Section 2.3(g) (which was added in Section 3 of the Second Amendment to this
Credit Agreement), nothing in this Credit Agreement shall impair, as between the
Borrower and the Borrower Subsidiaries and SNR, or as between the Borrower and
the Borrower Subsidiaries and Lender, the obligations of the Borrower and the
Borrower Subsidiaries to pay principal, interest, fees, and other amounts as
provided in the Interest Purchase Agreement

 

5

--------------------------------------------------------------------------------


 

or the SNR Security Documents, or in the Intercreditor and Subordination
Agreement or the Loan Documents, respectively.”

 

Section 5.  The following is hereby added as a new Section 8.18 of the Credit
Agreement:

 

“8.18                  Notwithstanding any provisions of the Intercreditor and
Subordination Agreement, the SNR Security Documents or the Interest Purchase
Agreement to the contrary, in the event that (a) Borrower is in breach of
Sections 2.1-2.4 of the Interest Purchase Agreement by failing to pay the Put
Price when due following the exercise of the Put thereunder; and (b) SNR is
exercising its rights to sell, assign or transfer SNR Collateral (as defined in
the Intercreditor and Subordination Agreement) pursuant to an SNR Security
Document and Section 3.1 of the Intercreditor and Subordination Agreement; then
each of Lender, Borrower, Guarantor and SNR hereby agree that: (i) the “Interest
Purchase Agreement Obligations” (as defined in the Intercreditor and
Subordination Agreement), the “Obligations” (as defined in each of the SNR
Security Documents) and the obligations under the Interest Purchase Agreement,
shall each be deemed to include any Transferred Licensed Deficiency
Payment(s) applicable to the SNR Collateral being sold, assigned or transferred;
and (ii) for avoidance of doubt under the Intercreditor and Subordination
Agreement and each of the SNR Security Documents, all such Obligations and
Interest Purchase Agreement Obligations (including any such Transferred License
Deficiency Payment(s)) shall be deemed to be owed to SNR; provided that SNR or
Borrower or a Borrower Subsidiary promptly remits or causes to be promptly
remitted to the FCC any Transferred Licensed Deficiency Payment applicable to
the SNR Collateral being sold, assigned or transferred using the proceeds of
such sale, assignment or transfer.”

 

Section 6.  Except as expressly amended hereby, the Credit Agreement remains in
full force and effect in accordance with its terms.

 

[Remainder of this page is left intentionally blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

AMERICAN AWS-3 WIRELESS III L.L.C.

 

as Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SNR WIRELESS LICENSECO, LLC

 

as Borrower

 

 

 

By SNR Wireless HoldCo, LLC, Its sole member

 

By SNR Wireless Management, LLC, Its Manager

 

By Atelum LLC, Its Manager

 

 

 

 

 

 

 

By:

 

 

Name: John Muleta

 

Title: Managing Member

 

 

 

 

 

 

 

SNR WIRELESS HOLDCO, LLC

 

as Guarantor

 

 

 

By SNR Wireless Management, LLC, Its Manager

 

By Atelum LLC, Its Manager

 

 

 

 

 

 

 

By:

 

 

Name: John Muleta

 

Title: Managing Member

 

 

 

 

SNR WIRELESS MANAGEMENT, LLC

 

(solely with respect to Section 5 above)

 

By Atelum LLC, Its Manager

 

 

 

 

By:

 

 

Name: John Muleta

 

Title: Managing Member

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE FIRST AMENDED AND RESTATED CREDIT
AGREEMENT BY AND AMONG AMERICAN AWS-3 WIRELESS III, L.L.C., SNR WIRELESS HOLDCO,
LLC AND SNR WIRELESS LICENSECO, LLC

 

--------------------------------------------------------------------------------